
	
		I
		112th CONGRESS
		1st Session
		H. R. 799
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Austria (for
			 himself, Mr. Clay,
			 Mr. Connolly of Virginia,
			 Mr. Bishop of Georgia,
			 Ms. Richardson,
			 Ms. Fudge,
			 Mr. Butterfield,
			 Ms. Speier,
			 Mr. Lewis of Georgia,
			 Mr. Tiberi,
			 Mr. Sablan,
			 Mrs. Schmidt,
			 Mr. Ellison,
			 Mr. Turner,
			 Mr. Kucinich,
			 Mr. LaTourette,
			 Mr. Davis of Illinois,
			 Ms. Moore, and
			 Mr. Gibbs) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of
		  designating the Colonel Charles Young Home in Xenia, Ohio, as a unit of the
		  National Park System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Colonel Charles Young Home Study
			 Act.
		2.FindingsCongress finds that—
			(1)Colonel Charles
			 Young was—
				(A)a distinguished
			 African-American officer in the United States Army;
				(B)the third
			 African-American to graduate from West Point;
				(C)a commander of
			 troops in combat in—
					(i)the
			 Spanish-American War; and
					(ii)the
			 Mexican expedition against Pancho Via;
					(D)one of the first
			 military attachés in the United States; and
				(E)a pioneer of
			 techniques in military intelligence;
				(2)the experience of
			 Colonel Young in the Army between 1884 and 1922 illustrates the changing nature
			 of race relations in the United States during a period spanning from the end of
			 the Civil War to the beginning of the Civil Rights movement;
			(3)Colonel Young was
			 a friend and associate of other distinguished African-Americans of the period,
			 including poet Paul Laurence Dunbar from nearby Dayton, Ohio;
			(4)as the commander
			 of an Army unit assigned to protect and develop Sequoia National Park and
			 General Grant National Park in the State of California, Colonel Young is
			 recognized as the first African-American to be the Superintendent of a National
			 Park; and
			(5)the home of
			 Colonel Young located near Xenia, Ohio, is—
				(A)a National
			 Historic Landmark; and
				(B)closely associated
			 with—
					(i)Wilberforce
			 University, a historically Black university at which Colonel Young served as
			 Professor of Military Science; and
					(ii)Central State
			 University, which is—
						(I)a
			 historically Black university; and
						(II)the location of
			 the National Afro-American Museum and Cultural Center.
						3.Special resource
			 study
			(a)StudyThe
			 Secretary of the Interior (referred to in this Act as the
			 Secretary), in consultation with the Secretary of the Army, shall
			 conduct a special resource study of the Colonel Charles Young Home, a National
			 Historic Landmark in Xenia, Ohio (referred to in this Act as the
			 Home).
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate any
			 architectural and archeological resources of the Home;
				(2)determine the
			 suitability and feasibility of designating the Home as a unit of the National
			 Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the Home by
			 Federal, State, or local governmental entities or private and nonprofit
			 organizations, including the use of shared management agreements with the
			 Dayton Aviation Heritage National Historical Park or specific units of that
			 Park, such as the Paul Laurence Dunbar Home;
				(4)consult with the
			 Ohio Historical Society, Central State University, Wilberforce University, and
			 other interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or individuals; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under the
			 study.
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report that contains—
				(1)the results of the
			 study under subsection (a); and
				(2)any conclusions
			 and recommendations of the Secretary.
				
